 


109 HR 4425 IH: To amend the Telemarketing and Consumer Fraud and Abuse Prevention Act to apply to charities only if the solicitation of such charities involves fraud or deception.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4425 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Sullivan (for himself, Mr. Terry, Mr. Franks of Arizona, and Mr. Hayworth) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Telemarketing and Consumer Fraud and Abuse Prevention Act to apply to charities only if the solicitation of such charities involves fraud or deception. 
 
 
1.Revision of Telemarketing Sales RuleSection 7 of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6106) is amended by striking or a charitable contribution and inserting or induce, through fraud or deception, a charitable contribution.  
 
